Citation Nr: 1718907	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO. 03-22 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected low back disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and August 2000 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The matter was remanded by the Board in February 2011 to obtain a VA examination and outstanding treatment records. In May 2013, the matter returned to the Board, which denied an increased rating for low back disorder and remanded the claim of service connection for psychiatric disorder for further development of the evidence. Subsequently, in January 2014, the Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Partial Remand (Joint Motion). Pursuant to the Joint Motion, the matter was remanded for the Board to consider whether additional medical evidence was needed to adequately address the Veteran's neurological symptoms as to his low back disability. The matter returned to the Board in August 2014. In its decision, the Board denied claim of service connection for psychiatric disorder and remanded the claim for increased rating for low back disorder to obtain a new VA examination.

In June 2016, the Court issued a memorandum decision remanding the claim of service connection for a psychiatric disorder. In its decision, the Court found that the Board failed to address favorable medical evidence and essentially relied on an inadequate VA examination. Accordingly, the matter was returned to the Board for readjudication. Further development of the evidence has been completed, and the case has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Unfortunately, the Veteran passed away during the pendency of the appeal. The Veteran's widow (the Appellant) has been substituted into the claims.
FINDINGS OF FACT

1. Prior to December 28, 1990, the Veteran's low back disability was manifested by pain on motion, slight limitation of motion of the lumbar spine, and mild intervertebral disc syndrome.

 2. From December 28, 1990 to October 25, 1999, the Veteran's low back disability was manifested by pain on motion, moderate limitation of motion of the lumbar spine, and mild intervertebral disc syndrome.

3. From October 25, 1999, the Veteran's low back disability was manifested by pain on motion; slight limitation of motion of the lumbar spine; mild intervertebral disc syndrome; a forward flexion of the thoracolumbar greater than 60 degrees; a combined motion of the thoracolumbar spine greater than 120 degrees; no muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour; no ankylosis of the thoracolumbar or entire spine; and no incapacitating episodes having a total duration of at least one week.

4. Resolving all doubt in his favor, the evidence establishes that the Veteran has an acquired psychiatric disorder secondary to a service-connected disability.


CONCLUSIONS OF LAW

1. Prior to December 28, 1990, the criteria for an increased rating in excess of 10 percent for a low back disability were not met. 38 C.F.R. § 4.71 (a) (2002).

2. From December 28, 1990 to October 25, 1999, the criteria for an increased rating of 20 percent for a low back disability have been met. 38 C.F.R. § 4.71 (a) (2002).

3. From October 25, 1999, the criteria for an increased rating in excess of 10 percent for a low back disability have not been met. 38 C.F.R. § 4.71 (a) (2002); 38 C.F.R. § 4.71 (a) (2016).

4. The criteria for a grant of service connection for major depressive disorder with anxiety disorder secondary to service-connected disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Furthermore, the Appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including private treatment records, have been secured. VA also obtained a medical opinion in April 2017 entailing a review of the Veteran's treatment records. The Board finds that the opinion obtained is adequate. The examination was performed by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the findings rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). The Board acknowledges that the Appellant, through her representative, has challenged the adequacy of the April 2017 VA examination. However, as well be discussed below, the Board finds the examination to be adequate. The Board further finds that prior examinations obtained in June 1995, October 25, 1999 and March 2009 are also adequate for the reasons elaborated below. Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2016).

II. Legal Criteria & Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). And although VA is required to apply 
38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston, 10 Vet. App. at 84-85. Moreover, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 
38 C.F.R. § 4.40.

The criteria for evaluating disabilities of the back were substantially revised during
the pendency of this appeal. The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002. See 67 Fed. Reg. 54,345-54,349 (August 22, 2002). The newly enacted provisions of this section allow for intervertebral disc syndrome
(preoperatively or postoperatively) to be evaluated based either on the total duration
of incapacitating episodes over the past 12 months or by combining (under
38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic
manifestations along with evaluations for all other disabilities, whichever method
results in the higher evaluation. In addition, effective September 26, 2003, further changes have been made to the remaining criteria for evaluating spine disorders. See 68 Fed. Reg. 51,454-51,458 (August 27, 2003). These revisions consist of a
new rating formula encompassing such disabling symptoms as pain, ankylosis,
limitation of motion, muscle spasm and tenderness. Additionally, associated
neurological abnormalities (e.g., bowel or bladder impairment) are now for
evaluation separately. These changes are listed under Diagnostic Codes 5235-5243,
with Diagnostic Code 5243 now embodying the revised provisions of the
former Diagnostic Code 5293 (for intervertebral disc syndrome).
In a precedent opinion of the VA Office of the General Counsel it was held that,
when a provision of the VA rating schedule is amended while a claim for an
increased rating under that provision is pending, the Board must determine whether
the intervening change is more favorable to the veteran, and, if the amendment is
more favorable, apply that provision to rate the disability for periods from and after
the effective date of the regulatory change. In addition, the Board must apply the
prior regulation to rate the veteran's disability for periods preceding the effective
date of the regulatory change. VAOPGCPREC 3-2000 (April 10. 2000).

The Board observes that service connection was initially established for low back
strain, and was evaluated as 10 percent disabling pursuant to former Diagnostic
Code 5295. See March 1990 Rating Decision. However, an August 1998 rating decision evaluated the Veteran's low back disability under Diagnostic Code 5293 and continued the 10 percent rating. Further, an April 2003 rating decision denied, in relevant part, service connection for degenerative disc disease of the cervical and lumbar spine. Subsequently, a March 2009 rating decision recognized the service-connected disability as lumbar spine degenerative disc disease, although it continued the 10 percent rating pursuant to current Diagnostic Code 5243. In any event, it appears the service-connected disability must be evaluated based upon the criteria for evaluating strain, range of motion, and intervertebral disc syndrome under bnoyth former and current rating criteria.

Former Diagnostic Code 5292 provided for the evaluation of limitation of motion of
the lumbar spine. When the limitation of motion of the lumbar spine is slight, a 10
percent rating is provided. When the limitation of motion is moderate, a 20 percent
rating is provided. When the limitation of motion is severe, a rating of 40 percent is
warranted. 38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5293 provided for evaluation of intervertebral disc
syndrome. Intervertebral disc syndrome is assigned a noncompensable rating when
it postoperative, cured. A 10 percent evaluation is assigned when it is mild.
Moderate symptoms with recurring attacks are assigned a 20 percent evaluation.
Severe symptoms, with recurring attacks and intermittent relief, are assigned a 40
percent evaluation. Pronounced symptoms that are persistent and compatible with
sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent
ankle jerk, or other neurological findings appropriate to the site of the diseased disc
with little intermittent relief are assigned a 60 percent evaluation. The maximum
evaluation available under Diagnostic Code 5293 is 60 percent. 38 C.F.R. § 4.71a (2002).

Former Diagnostic Code 5295 provided for the evaluation of lumbosacral strain.
With characteristic pain on motion, a rating of 10 percent is provided. With muscle
spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a
standing position a rating of 20 percent is provided. When severe with listing of
the whole spine to opposite side, positive Goldthwait's sign, marked limitation of
forward bending in a standing position, loss of lateral motion with osteoarthritic
changes, or narrowing or irregularity of the joint space, or some of the above with
abnormal mobility on forced motion a rating of 40 percent is provided. 38 C.F.R.
§ 4.71a (2002).

Currently, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The current General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combine range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a (2016). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a (2016).

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered. 38 C.F.R. § 4.71a (2016).

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 12 weeks during the past 12 months; a 20 percent disability rating for IVDS with 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a (2016).

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a (2016).

Although the criteria under Diagnostic Code 5292 were less defined than the current
criteria and numerical ranges of motion were not provided in the prior rating
criteria, guidance can be obtained from the amended regulations. In adopting
specific ranges of motion to define what is normal, VA stated that the ranges of
motion were based on the American Medical Association Guides to the Evaluation
of Permanent Impairment, 2nd ed. (1984), which is the last edition of the Guides
that measured range of motion of the spine using a goniometer. See supplementary
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002). In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can
consider the current ranges of motion when rating spine disabilities under the old
criteria.

According to post-service treatment records, an imaging study of the Veteran's spine was conducted in November 1989. See November 1989 VA Radiology Diagnostic Report. The interpreting physician found minimal scoliosis in the lower thoracic spine with convexity to the right. The physician also found that the vertebral bodies appeared normal in height and that the intervertebral spaces were well-maintained. With regard to the lumbar spine, the physician determined that the vertebral bodies were also normal in height and alignment and that there was minimal narrowing of the L3 to L4 interspace.

In January 1990, the Veteran submitted to a VA examination to evaluate his lower back. See January 1990 VA Outpatient Clinic examination report. According to the examiner, the Veteran was able to bend his back 90 degrees with pain on the right side of the lumbar spine. The examiner also noted tenderness along the lumbar spine, though both motor and sensory functions were intact. X-rays reportedly revealed bilateral spondylolysis along L5 with grade 1 spondylolithesis of L5 on S1 anteriorly. A further imaging study was performed in July 1990 that showed normal vertebral height and alignment as we as spondylolysis. See July 1990 VA radiology note; August 1990 VA consultation sheet. 

According to progress notes dated December 28, 1990, the Veteran ambulated with an abnormal gait and felt pain while sitting down. See December 28, 1990 VA progress notes. The physician also noted a guarded motion and noted complaints of pain in the lower back during a straight leg test.

The Veteran underwent another VA examination in August 1991. See August 1991 Limited Compensation & Pension Examination. According to the examiner, the Veteran's back had a forward flexion of 45 degrees with limited motion secondary to pain. The Veteran's motor and reflex areas were reportedly normal. In addition, the examiner stated that the Veteran's sensation to pinprick in the L4-5 and S1 areas were intact bilaterally. The examiner diagnosed the Veteran with low back strain without evidence of herniated nucleus pulposus.

An additional VA examination regarding the Veteran's back was performed in June 1995. See June 1995 Compensation and Pension Exam Report. The examiner diagnosed him with possible degenerative disc disease of the cervical and lumbosacral spine. However, according to the examiner, apart from L5 isthmic defects, a study of the lumbar spine was normal. The examiner also gave an impression for L5 spondylolysis without spondylolisthesis. During the examination, the Veteran was reportedly able to get out of his clothes and put them back on, albeit with signs of pain. The Veteran also reportedly complained of pain on any attempt at motion of his lower back. Id.

Subsequently, in July 1995, an EMG and nerve conduction study did not find evidence of a right lumbar radiculopathy. See July 1995 private H.M. Neurology note. An EEG was also performed with normal results. 

In August 1998, a radiological study of the Veteran's spine revealed bilateral L5 pars defect with no spondylolisthesis as well as early disk space narrowing at L3-4 and L4-5. See August 1998 VA radiology consultation report. A further radiological study in February 1999 found minimal disk bulge with no disk herniation identified. 

The Veteran underwent an additional back examination on October 25, 1999. See October 25, 1999 Compensation and Pension Exam Report. Range of motion (ROM) testing revealed a flexion of 75 degrees, an extension of 10 degrees, right lateral bending of 20 degrees, and left lateral bending of 20 degrees with pain on motion. In addition, the Veteran reportedly moved around with a slight limp on the right. The examiner did not note any muscle spasms. Due to the Veteran's complains of pain and lower extremity numbness, the examiner ordered a neurological evaluation with electrical studies. In November 1999, EMG and nerve conduction studies were normal in the lower extremities. See November 1999 private H.M. Neurology note. Further, a sensory exam was "basically unremarkable" with only minor discrepancies between sides. The examiner gave an impression of chronic low back pain with possible, but doubtful, lumbar radiculopathy. During the examination, the Veteran reportedly had difficulty getting in and out of a chair, used a cane for ambulation, moved slowly, and showed signs of pain. Id. According to the examiner, there were definite signs of symptom magnification with symptoms being out of proportion to signs or radiologic findings. The examiner determined that there were probable psychological factors affecting a physical condition.

In February 2001, an MRI revealed mild degenerative disk joint disease of L3-5 and spondylolysis of L5 without evidence of fracture or dislocation. See February 2001 VA Radiology Diagnostic Report. A subsequent radiological report based on the same MRI found minor broad-based disc bulges at the L4-L5 and L5-S1 without evidence of spinal stenosis or nerve impingement. See March 2001 VA Radiology Diagnostic Report. 

A VA examination revaluating the Veteran's spine was performed in March 2009. See March 2009 Compensation and Pension Exam Report. The examiner recorded a forward flexion of 85 degrees, an extension of 10 degrees, right and left lateral flexion of 16 degrees, and right and left lateral rotation of 45 degrees with pain on motion. According to the examiner, additional limitation due to flare-ups could not be determined without resorting to mere speculation. Motor and sensory modalities in the lower extremities were reportedly normal. The examiner diagnosed the Veteran with lumbar spine degenerative disc disease without radiculopathy. In addition, an EMG and a nerve conduction study of the upper and lower extremities were essentially normal. See March 2009 VA study report.
	
The Veteran submitted to a further VA examination in March 2011. See March 2011 Compensation and Pension Exam Report. The Veteran reportedly could not distinguish between pin prick and light touch throughout the lower and upper extremities. Initially, ROM testing revealed a forward flexion of 20 degrees, an extension of 0 degrees, right and left lateral flexion of 10 degrees, and right and left lateral rotation of 10 degrees with "severe excruciating pain." However, according to the examiner, the Veteran sat at 90 degrees and bent forward to tie his shoes past 90 degrees without discomfort after ROM was taken. The examiner also observed a normal gait and no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight-bearing. In addition, the examiner stated that loss of function due to flare-ups could not be determined without resorting to mere speculation. The Veteran reportedly denied having incapacitating episodes. Id. Based on x-rays of the lumbar spine, the examiner observed an increase in the lumbosacral angle and narrowing of the disc space at L5-S1. The examiner determined that the Veteran's functional limitation was minimal.

In December 2011, the Veteran presented to a neurology consultation. See December 2011 VA neurology consultation. According to the neurologist, the Veteran had significant increased tone throughout the erector spine and some minimal increased tone in the proximal arms and legs. The neurologist also stated that the patient most likely had normal strength in the arms and legs. In addition, the neurologist found that his toes were equivocal on the left down to the right, deep tendon reflexes were 2 in Achilles tendon, 2 in the left knee, and 1 in the right knee. Sensory and modalities were reportedly normal in the feet. Further, the neurologist reported that heel-to-toe walking was likely normal and that his gait was very stiff, but did not appear apraxic or spastic. According to an MRI scan, the back had some multilevel spondylitis disease and no core disease. The neurologist gave an impression of rather diffuse dystonia versus stiff man syndrome, with an alternative diagnosis such as neuromyotonia much less likely. 

The Veteran presented for an annual physical examination in January 2012. See January 2012 Primary Care Provider Annual Exam note. The examiner noted rigidity to arms, pain with minimal movement, and leg pain with walking and resting. The Veteran's back was found to be non-tender with normal contours and normal flexion, extension, and torsion. In addition, the examiner observed a rigid gait and normal sensory functions of the extremities.

A subsequent neurology consultation in November 2012 found significant muscle spasm, particularly in the right trapezius and paraspinal muscles. See November 2012 VA neurology note. The neurologist also observed that the Veteran's right leg was stiff. The neurologist gave an impression of stiff man syndrome versus dystonia versus psychogenic movement disorder.

The Veteran presented for another annual physical examination in March 2014. See March 2014 Primary Care Provider Annual Exam note. The examiner noted that his back was tender and rigid and that the Veteran avoided flexion, extension, and rotation. The examiner also noted that evidence was negative for radicular pain and loss of sensory function. In addition, the examiner noted generalized weakness due to muscle rigidity in the arms, shoulders, and neck.

In November 2014, a private physician evaluated the Veteran for his complaints of chronic low back pain. See November 2014 D.H.F.P. consultation note; see also October, August, July, and June 2014 D.H.F.P. consultation notes. According to the private physician, the Veteran reported persistent lower back pain without weakness in the lower extremities, though with occasional pain. Id. The private physician noted equal motor strength; bilaterally-intact sensory functions, and a normal gait. In addition, the private physician stated that the Veteran's spine was of normal shape without appreciable scoliosis, though with some fullness to palpation, local tenderness of the lumbosacral spine, and mild tenderness over the sciatic nerve. The private physician also noted lesions or deformities. Straight leg raises were reportedly mildly limited by pain. The private examiner assessed the Veteran with, among other things, low back pain with radiculopathies and diabetic neuropathy.

Pursuant to the January 2014 Joint Motion, a medical opinion was obtained to determine whether the Veteran had any associated neurologic impairment due to his low back disability as well as the extent of such impairment. See April 2017 VHA opinion. The examiner found that the Veteran's treatment records did not reveal characteristic findings associated with radiculopathy; rather, any abnormalities seen were due to that of a neuropathy which was separate and distinctly different than a radiculopathy. The examiner reasoned that radiculopathy was not diagnosed by the complaints of numbness, pain, or tingling. Furthermore, the examiner stated that radiculopathy required the presence of abnormalities in the neurological physical examination which would include abnormalities in motor strength, muscle atrophy, reflexes, and sensory determinations. According to the examiner, this information could be objectively supplied by a nerve conduction velocity test or a physical examination. The examiner concluded that the Veteran did not have radiculopathy and that it was less likely than not that the Veteran had any associated neurological impairment due to his service-connected low back disability.

Upon review of the record, the Board finds that the Veteran's low back disability met the criteria for a rating of 20 percent under the applicable Diagnostic Codes from December 28, 1990 to October 25, 1999. In applying former Diagnostic Code 5292, the Board finds that the Veteran's low back disability was characterized by a moderate limitation of motion, warranting a 20 percent rating. The medical record reflects that, on December 28, 1990, the Veteran exhibited an abnormal gait and guarded motion. The record also reflects that, in August 1991, the Veteran's back had a forward flexion of 45 degrees. While former Diagnostic Code 5292 does not specify the criteria for moderate limitation of motion, the Board, as stated above, may turn to the current criteria for guidance. Under the General Rating Formula for Disease and Injuries of the Spine, guarding severe enough to result in an abnormal gait corresponds to a 20 percent rating disability. Similarly, a forward flexion of 45 degrees of the thoracolumbar spine corresponds to a 20 percent rating disability. 

However, by also using the current criteria as guidance for applying former Diagnostic Code 5292, the Board notes that there is insufficient evidence of severe limitation of motion. 38 C.F.R. § 4.71 (a). During the June 1995 VA examination, the Veteran was reportedly able to get out of his clothes and put them back on, albeit with signs of pain. The Board notes that the examination report does not include active and passive motion tests in weight-bearing and nonweight-bearing. As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. A retroactive ROM testing cannot be performed because it would be a matter of mere speculation for the examiner. Therefore, the Board finds that the June 1995 examination is adequate. 

Moreover, the medical record does not support a finding of entitlement to a higher disability rating under the other former regulations during the relevant period. Under former Diagnostic Code 5293, a 40 percent evaluation corresponds to severe symptoms with recurring attacks and intermittent relief of intervertebral disc syndrome. While the June 1995 VA examination noted possible degenerative disc disease of the spine, the medical record does not include reports of recurring attacks with severe symptoms from December 28, 1990 to October 25, 1999. Similarly, a 60 percent evaluation under former Diagnostic Code 5293 is not warranted for the relevant period because the medical record does not include reports of pronounced symptoms persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. The July 1995 EMG and nerve conduction study did not find evidence of right lumbar radiculopathy. Turning to former Diagnostic Code 5295, a 40 percent evaluation also does not apply because there is insufficient evidence of record of severe lumbosacral strain. Specifically, the medical record does not report a finding of listing of the whole spine to the opposite side or positive Goldthwaite's sign. While there was limitation of forward flexion, as discussed above, the Veteran's limitation was moderate. In addition, the narrowing observed was reported to be minimal. There is no evidence to doubt the credibility of the Veteran's physicians or examiners. Therefore, the Board finds that the competent and credible record establishes an entitlement to a 20 percent disability rating for low back disability from December 28, 1990 to October 25, 1999 under the former Diagnostic Code 5292. 

In so ruling, the Board further finds that the Veteran's low back disability did not meet the criteria for a rating in excess of 10 percent for any other period. Post-service treatment records prior to December 28, 1990 note forward flexion of 90 degrees with pain, minimal narrowing of L3-L4 interspace, minimal scoliosis, and intact motor and sensory functions. Using current regulations as a guide, the Board finds that medical records reflect no more than a slight limitation of motion prior to December 28, 1990 under the former Diagnostic Code 5292. As no muscle spasms were noted, the Veteran is not entitled to a higher evaluation in the relevant period under Diagnostic Code 5295. In addition, moderate or severe symptoms of intervertebral disc syndrome were not reported in the record prior to December 28, 1990, and therefore the Veteran is also not entitled to a higher evaluation under former Diagnostic Code 5293. 

Similarly, the competent evidence of record does not establish entitlement to a rating in excess of 10 percent from October 25, 1999. The October 25, 1999 VA examination recorded a forward flexion of 75 degrees and a combined ROM greater than 120 degrees. In addition, the examiner did not note muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. The March 2009 VA examination recorded a forward flexion of 85 degrees and a combined ROM greater than 120 degrees. The subsequent March 2011 VA examination recorded a forward flexion of 90 degrees and determined that the Veteran's functional limitation was minimal. As stated above, although these examinations did not perform active and passive motion tests in weight-bearing and nonweight-bearing, a retroactive ROM testing cannot be performed because it would be a matter of mere speculation for the examiner. Therefore, the Board finds that the October 25, 1999 and March 2009 VA examinations are adequate. Further, the January 2012 annual physical found a normal ROM of the back. Under the current Diagnostic Code 5243, a forward flexion greater than 60, a combined ROM greater than 120 degrees, or the absence of muscle spasm or guarding warrants a disability rating no higher than 10 percent. Using the current regulations as a guide, the Board further finds that the evidence from October 25, 1999 of the Veteran's limitation of motion corresponds to a slight limitation of motion under former Diagnostic Code 5292. 38 C.F.R. § 4.71 (a). As stated above, there is no evidence to doubt the credibility of the Veteran's physicians or examiners. Therefore, the Veteran is not entitled to a rating in excess of 10 percent under either current regulations or former Diagnostic Code 5292 based on limitation of motion.

In applying former Diagnostic Codes 5293, the Board also finds that the competent and credible evidence of record does not establish entitlement to a rating in excess of 10 percent from October 25, 1999. The record does not include findings of recurring attacks of moderate or severe intervertebral disc syndrome from October 25, 1999. While the February 2001 MRI revealed mild degenerative disk joint disease and spondylolysis, there was no evidence of spinal stenosis, nerve impingement, fracture, or dislocation. The Veteran also reportedly denied having incapacitating episodes in the March 2011 VA examination. In addition, the medical record does not include sufficient evidence of sciatic neuropathy. The October 25, 1999 VA examiner determined that radiculopathy was possible, but doubtful. The March 2009 VA examiner diagnosed the Veteran with lumbar spine degenerative disc disease without radiculopathy. A contemporaneous EMG and nerve conduction study also found essentially normal upper and lower extremities. Furthermore, the December 2011 VA neurology consultation found normal strength in the arms and legs and normal sensory and modalities in the feet. Similarly, the Veteran's March 2014 annual examination stated that evidence was negative for radicular pain and loss of sensory function. Although a November 2014 private consultation indicated an assessment for low back pain with radiculopathies, the April 2017 VHA opinion determined that the medical record did not reveal findings associated with radiculopathy, reasoning that radiculopathy required abnormalities that were absent, including abnormalities in motor strength, muscle atrophy, reflexes, and sensory determinations. The Board finds both the November 2014 private assessment and the April 2017 VHA opinion credible in addition to the Veteran's other physicians of record. However, the Board finds that the April 2017 VHA is buttressed by the preponderance of the competent medical evidence indicating the absence of radiculopathy. As such, the Board places greater probative value in the April 2017 VHA opinion and finds that the Veteran's low back disability did not warrant an increased rating under Diagnostic Code 5293 from October 25, 1999. In so ruling, the Board further finds that the Veteran is not entitled to an increased rating based on intervertebral disc syndrome under current regulations because he denied having incapacitating episodes during the relevant period. 38 C.F.R. § 4.71 (a). 

Turning to former Diagnostic Code 5295, the Board finds that the record does not support a finding of muscle spasm on extreme forward bending from October 25, 1999. See October 25, 1999 Compensation and Pension Exam Report; March 2009 Compensation and Pension Exam Report; March 2011 Compensation and Pension Exam Report; January 2012 Primary Care Provider Annual Exam note. In addition, the medical record does not indicate listing of the whole spine to opposite side or positive Goldthwait's sign. While the March 2011 VA examiner noted evidence of 
an increase in the lumbosacral angle and narrowing of the disc space at L5-S1, the narrowing was not accompanied by a marked limitation of forward bending or loss of lateral motion. In fact, the examiner stated that the Veteran's functional limitation was minimal. Therefore, the Board finds that the Veteran did not meet the criteria for entitlement to a higher disability rating under former for his low back disability from October 25, 1999 under Diagnostic Code 5295. 38 C.F.R. § 4.71a.

Similarly, with regard to objective neurological abnormalities associated with the Veteran's low back disorder, the Board acknowledges that the Appellant, through her representative, has challenged the findings of the April 2017 VA examiner. In particular, the Appellant contends that the examiner did not properly consider the Veteran's prior reports of burning and numbness in the lower extremities. However, the Board finds that the April 2017 VA examiner did specifically consider those exact contentions, concluding that to the extent any such symptoms were manifest, they were the product not of radiculopathy but of a non-service-connected neuropathy. In addition, the Board notes-as did the April 2017 examiner-that the record is replete with findings that the Veteran's lower extremities were normal neurologically, with no signs or diagnoses of radiculopathy. See, e.g., January 1990 VA Outpatient Clinic examination report; August 1991 Limited Compensation & Pension Examination; July 1995 private H.M. Neurology note; November 1999 private H.M. Neurology note; March 2001 VA Radiology Diagnostic Report; March 2009 Compensation and Pension Exam Report; March 2009 VA study report; December 2011 VA neurology consultation; January 2012 Primary Care Provider Annual Exam note; March 2014 Primary Care Provider Annual Exam note. Further, to the extent that the Appellant invites the Board to assign a diagnosis of radiculopathy, rather than neuropathy, to the Veteran's reported symptoms, the Board observes that it is well-settled that the Board may not reject medical opinions based on its own medical judgment. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, a separate rating based on objective neurological abnormalities is not warranted at any time during the period on appeal. Id.

As a final matter, neither the Appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2016). This includes a disability made chronically worse by service-connected disability. Section 1110 does not directly speak to awards of "service connection," but merely authorizes compensation for "disability," which the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995), construed to mean "impairment of earning capacity." Section 1110 further requires that the disability have been caused by an injury or disease incurred or aggravated in service. In its holding in Tobin v. Derwinski, 2 Vet. App. 34 (1991), the Court interpreted 38 C.F.R. § 3.310 to require VA to grant "service connection" for the portion of the non-service-connected disability attributable to aggravation by the service-connected condition. When read in tandem, the Court's rulings require VA to service connect the degree of aggravation of a non-service-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation. 38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Appellant contends that the Veteran's acquired psychiatric disorder developed secondary to his service-connected low back disability. The record consists of multiple medical opinions obtained in conjunction with the Veteran's claim of psychiatric disorder. In March 2011, the Veteran underwent a VA mental disorder examination. See March 2011 Disability Benefits Questionnaire, Mental Disorders. The examiner noted diagnoses for polysubstance abuse, mood disorder due to a general medical condition, and anxiety disorder. The examiner also observed symptoms of depressed mood, anxiety, and flattened affect. The Veteran reportedly had difficulty in adapting to stressful circumstances, including work or a worklike setting. However, the examiner determined that he could not resolve the issue of secondary service connection without resort to mere speculation. In addition, the examiner stated that the nature and severity of the Veteran's reported symptoms of mental disorder were inconsistent with a physical disability rating of 10 percent. The examiner also noted that the Veteran had a documented history of polysubstance abuse and, as a result, the etiology of his reported symptoms was unclear and was more likely than not multi-factorial.

Subsequently, the examiner provided an addendum to the March 2011 examination report. See September 2012 Compensation and Pension Exam Report. The examiner opined that the Veteran's acquired psychiatric disorder was less likely than not caused by or a result of an in-service event or illness. The examiner reasoned that the Veteran's service treatment records did not include a diagnosis of or complaints of symptoms of a mental disorder. In another VA psychiatric examination, the Veteran's diagnosed psychiatric conditions were also found to be less likely as not caused or aggravated by his service-connected back disorder. See December 2013 Compensation and Pension Mental Disorder Examination. In her report, the examiner referred to the absence of documented psychiatric problems during the Veteran's military service and the presence of multiple medical problems which were unrelated to his back disability. The examiner determined that the Veteran's mental health conditions were likely multifactorial and related to substance abuse, financial incentive, and other life circumstances.

Most recently, a private psychological evaluation was performed based on a review of the Veteran's claims folder and an interview with the Appellant. See March 2017 Psychological Test Report by Dr. J.P. The psychologist determined that the Veteran most likely entered military service with a diagnosis of borderline intellectual functioning and that, after suffering from a serious documented in-service back injury, he began complaining of chronic pain. The psychologist stated that the Veteran had been improperly diagnosed and did not receive appropriate treatment. The psychologist assigned diagnoses of recurrent and severe major depressive disorder with a history of psychotic features and an unspecified anxiety disorder. In addition, the examiner stated that clinical and epidemiological studies have shown a significant association between anxiety, depression, and chronic pain. Due to the Veteran's low level of cognitive functioning and very few emotional resources to help him achieve a better adjustment, the psychologist reasoned that his symptoms became more pronounced as time went on. The psychologist concluded that it was at least as likely as not that the Veteran's psychiatric disabilities developed secondary to his service-connected back disability. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran's psychiatric disorder-diagnosed in March 2017 as major depressive disorder with anxiety disorder-developed secondary to his service-connected low back disability. While the March 2011 and December 2013 VA examinations and the September 2012 addendum concluded that the Veteran's psychiatric disorder was not secondary to his low back disability, the examiners did not address favorable evidence of record. As indicated in the Court's June 2016 Memorandum Decision, the Veteran was assessed with mood disorder due to his medical condition and chronic pain. See May 2002 VA mental health clinic visit note. In addition, a November 1999 treatment provider determined that there were probable psychological factors affecting a physical condition. See November 1999 private H.M. Neurology note. 

Moreover, the March 2017 private psychological report provided a complete and well-reasoned rationale for its favorable opinion of secondary service connection. The psychologist addressed pertinent portions of the Veteran's medical record and referred to medical research in support of his conclusion. In contrast, the March 2011 and December 2013 VA examinations, including the September 2012 addendum, did not. In addition, there is no reason to doubt the credibility of the March 2017 psychological evaluation. Finding that the evidence for and against secondary service connection is at least in equipoise, the Board resolves all reasonable doubt in the Veteran's favor and concludes that service connection for major depressive disorder with anxiety disorder on the basis of secondary service connection to his low back disorder is warranted.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected low back disorder prior to December 28, 1990 is denied.

Entitlement to a rating of 20 percent for service-connected low back disorder from December 28, 1990 to October 25, 1999 is granted.

Entitlement to a rating in excess of 10 percent for service-connected low back disorder from October 25, 1999 is denied.

Entitlement to service connection for major depressive disorder with anxiety disorder is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


